Citation Nr: 1620541	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-44 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2015, the matter was remanded by the Board for further evidentiary development.


FINDING OF FACT

Throughout the appeal period, the Veteran's major depressive disorder has been manifested by symptoms resulting in reduced occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  As such, because service connection for the above disability has already been granted, VA's notice obligations with respect to the issue of entitlement to a higher initial rating is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (noting that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated the with claims file.  Post-service VA treatment records are also of record.  The Veteran has not identified any additional relevant outstanding records.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Additionally, the Board finds that there has been substantial compliance with its December 2015 remand directives.  In this regard, the record indicates that the AOJ obtained outstanding VA treatment records.  Efforts to obtain private medical treatment records were made; however, the Veteran did not identify any private treatment health providers.  The AOJ later issued a supplemental statement of the case in February 2016.  The Board finds that the AOJ substantially complied with the mandates of the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has been afforded VA examinations in connection with his claim on appeal.  These examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of his service-connected major depressive disorder.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. at 509-10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's service-connected major depressive disorder has been assigned a 
30 percent rating under Diagnostic Code 9434 for major depressive disorder.

Under the General Rating Formula, a 30 percent evaluation will be assigned when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent rating is assigned when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating applies when occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117. Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  See 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Factual Background 

The Veteran was provided a VA examination in April 2010.  At the time of the examination, it was noted that he Veteran was separated from his wife and had two children who lived with his wife.  He had been unemployed for the past 5 months.  Prior to that time he worked as a driver for nearly 3 years but stopped working because the company could no longer afford to pay its employees due to the economy.  The Veteran reported that he did not have friends but had a girlfriend.  

On mental status evaluation, the Veteran was fully oriented, well-groomed, friendly, and cooperative.  His mood was presented as mildly anxious with full reactive affect.  He denied suicidal intent or planning, homicidal ideations, hallucinations, and delusions.  Attention, memory, and judgment appeared to be within normal limits.  The Veteran's behavior was unremarkable and there was no apparent impairment in thought processes or communication.  The examiner assigned a Global Assessment of Functioning (GAF) of 75 and determined that the score was speculative and conservative due to the results of objective testing.  He stated that the score was inapplicable to the current exam because it was based predominately on the Veteran's subjective report, without an objective assessment of response style.  The examiner stated that the Veteran may have been experiencing an adjustment disorder related to current environmental stressor unrelated to his miliary service.

The examiner did not find that there were any effects of the Veteran's service-connected major depressive disorder on occupational and social functioning.   He opined that the mental disorder symptoms did not interfere significantly with current occupation functioning.  The examiner added that due to the results of objective testing, the current nature and severity of the Veteran's mental health condition was unclear; therefore, the relationship between the Veteran's mental health and his current social functions was also unclear.  The examiner noted that the Veteran's reported impairment in social functioning was not adequately corroborated by any collateral information available to the examiner.  The Board notes that the results and findings from this report do not wildly contradict the findings of the 2015 VA examination (discussed immediately below) and thus can be used to evaluate the Veteran's service-connected 

The Veteran was provided an additional VA in examination June 2015.  The examiner determined that the Veteran's service-connected major depressive disorder caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that he shared custody of his two children with his ex-wife; however, his son lived with him fulltime.  He was not married, but was engaged.  Although the Veteran was unemployed, he was in college and planned to become an x-ray technician.  It was also reported the Veteran attended church regularly.   

Symptoms of the Veteran's major depressive disorder included nightmares 4 or 5 times per year.  It was noted that the Veteran's condition was treated with medication.  Symptoms without medication included social withdrawal and feeling depressed.  On physical examination, the Veteran was appropriately groomed and dressed and had no unusual behaviors.  The examiner remarked that the Veteran continued to meet the diagnostic criteria for the diagnosis of major depressive disorder based on clinical interview and review of records.  Based on the Veteran's self-report, his symptoms with mediation are very well controlled.  Further, the Veteran was involved in community and with family.  He was also attending college successfully. 

The Veteran's VA medical records have also been reviewed.  The records reveal periodic treatment for major depressive disorder.  In a record dated in April 2010, the Veteran reported suicidal ideation, without specific plan.  A GAF of 55 was assigned.   In a mental health progress note dated in February 2016 the Veteran reported that he had a lot of anxiety and that his wife encouraged him to get help.  He stated that his appetite, concentration, and memory were ok.  His sleeping was good when he worked because he was tired, but he sometimes had nightmares on his days off.  He currently resided with his wife of 7 months and his son from a prior marriage.  He reported that he had a good relationship with his new wife.  He also coached his son's football team.  Although the Veteran had a daughter from his previous marriage, he reported having little contact with her.  The Veteran had been employed for the last 4 months as a delivery driver.  It was noted that post-military service, the Veteran worked 2 other delivery jobs, had other temporary jobs, and periods of unemployment.  The Veteran's activities and hobbies included coaching his son's football team, watching football, listening to music, and driving around in his car.  The Veteran reported that he did not have any close friends.  

On evaluation, the Veteran presented with appropriate, variable affect and a dysphoric mood.  He was casually dressed and well groomed.  On mental status examination, he was oriented to person, place, and situation.  His speech was spontaneous with a regular rate, rhythm, and volume.  Insight and judgment were fair to intact and thought processes were linear and goal directed.  The Veteran denied a history of hallucination, delusions, or other symptoms of a formal thought disorder.  There were also no suicidal or homicidal ideations or plans.


Analysis

After a review of the evidence, the Board finds the Veteran's major depressive disorder most nearly approximates the current 30 percent evaluation and assignment of the next-higher 50 percent rating is not warranted.  In this regard, the Veteran's major depressive disorder has been manifested by symptoms of nightmares, anxiety, and depression.  Such symptoms are contemplated by the current 30 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9434. 

In finding against the 50 percent rating, the Board finds that the evidence does not suggest that the Veteran's major depressive disorder has resulted in occupational and social impairment with reduced reliability and productivity.  With regards to the Veteran's occupation, the Board observes that he had periods of unemployment.  However, such periods appeared to be due to economic issues with the companies and not attributable to the Veteran's psychiatric symptoms.  Moreover, the April 2010 VA examiner determined that the Veteran's service-connected major depressive disorder had no effects on his occupational functioning.  The June 2015 VA examiner opined that the Veteran's psychiatric symptoms only caused a decrease in work efficiency during periods of significant stress.  The evidence also suggests that the Veteran was able to successfully complete a year of college.  The Veteran's major depressive disorder symptoms have also had minimal effect on his ability to maintain personal relationships.  Although the Veteran reported that he did not have many friends and did not communicate with his daughter, he reported having a great relationship with his current wife and son.  Additionally, he coached his son's football team, was involved in the community, and attended church regularly.  

The Board acknowledges the Veteran's report of suicidal ideation in the April 2010 VA medical record.  Despite the Veteran's passive report, in subsequent treatment records and during the June 2015 VA examination, he denied suicidal ideation.  Moreover, he has not been shown to be in persistent danger of hurting himself or others.  Thus, a report of suicidal ideation, alone, does indicate a disability picture commensurate with the next-higher rating when viewed in light of all the relevant evidence of record.

The Board has also considered the GAF scores assigned during the appeal period. Although the Veteran had a GAF score as low as 55, indicative of moderate symptoms, the Board notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Board has considered the actual symptoms and resulting impairment as set forth above, and concludes that the impairment caused by these signs and symptoms more nearly approxiamates a 30 percent rating. 

In sum, the criteria for a 50 percent rating have not been shown at any time during the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, the Board determines that throughout the rating period on appeal the preponderance of the evidence is against the assignment of an initial evaluation in excess of 30 percent for the Veteran's major depressive disorder 38 C.F.R. § 4.7.

Extra-schedular Consideration
      
The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's major depressive disorder, depression, anxiety and periodic nightmares, are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  This consideration is not warranted here because the Veteran's only service-connected disability is major depressive disorder; thus, there are not combined effects.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder is denied



____________________________________________
P SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


